Case: 1:17-md-02804-DAP Doc #: 2631 Filed: 09/25/19 1 of 2. PageID #: 415011




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í112)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,723 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                        Sep 25, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2631 Filed: 09/25/19 2 of 2. PageID #: 415012




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                   SCHEDULE CTOí112 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


ALABAMA MIDDLE

                                    City of Alexander City, Alabama v. Purdue Pharma L.P.
  ALM         3       19í00630      et al
  ALM         3       19í00646      Russell County, Alabama v. Purdue Pharma L.P. et al

ALASKA

   AK         3       19í00234      Eastern Aleutian Tribes v. Purdue Pharma L.P. et al

FLORIDA MIDDLE

  FLM         5       19í00440      City of Ocala, Florida v. PURDUE PHARMA L.P., et al
                                    West Volusia Hospital Authority v. Purdue Pharma,
  FLM         6       19í01765      L.P., et al

IDAHO

   ID         1       19í00348      Twin Falls County, Idaho v. Purdue Pharma L.P. et al

MINNESOTA

                                    City of Coon Rapids, Minnesota v. Purdue Pharma, L.P.
   MN         0       19í02379      et al

OKLAHOMA EASTERN

                                    Okfuskee County Board of County Commissioners v.
  OKE         6       19í00300      Purdue Pharma, LP et al Opposed 9/24/19

OKLAHOMA WESTERN

  OKW         5       19í00815      Anadarko City of v. Purdue Pharma LP et al Opposed 9/24/19
  OKW         5       19í00816      Fort Cobb City of v. Purdue Pharma LP et al Opposed 9/24/19

TEXAS WESTERN

  TXW         5       19í01089      City of San Antonio, Texas v. AmerisourceBergen Drug
                                    Corporation et al
